 608DECISIONSOF NATIONALLABOR RELATIONS BOARDThurstonMotor Lines,Inc.andTruck Drivers andHelpers Local Union No. 728.Cases 10-CA-9774and 10-CA-9826May 13, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn December 14, 1973, Administrative Law JudgeLloyd Buchanan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the Administrative Law Judge'srulings, findings, and conclusions, but only to theextent consistent herewith.The Administrative Law Judge found withoutexception that Respondent did not engage in anyconductwhich independently violated Section8(a)(1) of the Act. He also found without exceptionthatRespondent's termination of 12 employeesbetween August 22 and October 23, 1972,1 was notdiscriminatorilymotivated and therefore did notviolate Section 8(a)(3) of the Act.2However, he found that two other employees,Glenn M. Hoenig and James R. Messimer, were onSeptember 1 and October 12, respectively, discrimi-natorily discharged in violation of Section 8(a)(3)and (1) of the Act. For reasons stated below, we findmerit in Respondent's exceptions as to these findings.Hoenig was hired on August 9 as a probationaryemployee.3 While he could not remember whether hewas late on August 10 and 11 as claimed, headmitted that he was late on August 30 andSeptember 1. He was discharged on September 1 byTerminalManager Shifflett after the latter wasinformed by Supervisors Charles E. Schuler andRobert Lamb that Hoenig was,inter alia,guilty oftardiness and failure to be present for a wee'-endassignment. In view thereof, and as the Administra-tiveLaw Judge found without exception from theGeneral Counsel that Respondent did not engage inany 8(a)(1) conduct which showed any Respondentantagonism against the Union or its protagonists, wefind that the General Counsel has failed to establishby a preponderance of the evidence that thetermination of Hoenig was unlawfully motivated.With respect to Messimer, it is undisputed that adriver is discharged if he is guilty of three "chargea-ble" accidents within a 12-month period. Messimer210 NLRB No. 96v. as charged with three such accidents, on November26, 1971, and July 24 and October 10, 1972. TheAdministrative Law Judge questions Respondent'sreliance upon the July 24 accident on the ground thatMessimer did not receive a statement of charges.However, apart from the fact that Messimer struck afixed object on this occasion, the Administrative LawJudge has overlooked the testimony of RespondentVice President Holscher, which, contrary to that ofMessimer, indicates that during 1972 Respondenthad to some extent discontinued its practice ofissuing statements of charges. And while it may bethatMessimer's truck was already dented when hetook it out on October 10, it was his obligation toinspect the truck for such dents before taking it out,which he did not do. On these facts, and absent any8(a)(1) finding which demonstrates union animus, itisour belief that the General Counsel has failed tosatisfyhisburden of proving thatMessimer'sdischarge on October 12 was unlawfully motivated.In view of the foregoing, we shall order that thecomplaint be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IAll dates below refer to 1972 unless otherwise specified.2 In the absence of exceptions,we adopt his recommendations as to thedismissal of these 8(a)(1) and 8(a)(3) allegations.3The duration of the probationary period is a maximum of 60 days.DECISIONLLOYD BucHANAN, Administrative Law Judge: Thecomplaints herein (issued November 3 and 22, 1972;charges filed September 8 and 18, October 19 and 25, andNovember 15, 1972), as consolidated and amended,allegethat the Respondent Company has violated Section 8(aX3)of the National Labor Relations Act, as amended, 73 Stat.519, by discharging R. F. Terrell, James Stanley, ChesterLovellBaker,Truman J. Vincent, Glenn M. Hoenig,Ruben Whitworth, Jack T. Holcomb, Thomas L. Rampy,Mark Cain, Lewis M. Franklin,James R. Messimer,Donald Lee Milligan, Edward H. Rainwater, and JimmyThomas between August 22 and October 23, 1972, andthereafter failing and refusing to reinstate them, because oftheir union membership and activities and other protectedconcerted activities; and Section 8(a)(1) of the Act byunlawful interrogation and by threats of layoffs anddischarge.Admitting the various discharges, the answersdeny the allegations of violation and of interference.The case was tried beforeme atAtlanta,Georgia, onJanuary 29 through 31 inclusive, and February 1 and 2,1972. Pursuant to leave granted to all parties, the GeneralCounsel has filed a brief which barely touches on thesalient issues in the case.No brief has been filed by the THURSTON MOTOR LINES, INC.Company. I regret that other cases and an inconvenientphysical injury have delayed issuance of this decision.Upon the entire record on the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THECOMPANY'SBUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a NorthCarolina corporation with a terminal and place of businessin Atlanta,Georgia,the nature and extent of its business inthe interstate transportation of goods,and its engagementin commerce within the meaningof the Actare admitted; Ifind and conclude accordingly. I also find and concludethat, as admitted, the Union is a labor organization withinthe meaningof the Act.The General Counsel opens his brief with the declarationthat he "is not abandoning any position, conclusion of law,or finding of fact favorable to the General Counsel'scontentions which can be drawn from the record as awhole by the lack of reference to such matters in thisBrief."Such "lack of reference" is outstanding: TheGeneral Counsel, perhaps discouraged and recognizingthat he had submitted insufficient asperges of evidence,'admittedly "has not attempted to analyze all [or more thanvery few] matters of fact and legal principles involved"even where the record appears to offer some basis for aclaim of discrimination. The legal principles here aresimple; decision depends on the facts and the extent towhich they have been presented.II.THEUNFAIR LABOR PRACTICESA.The Alleged Violation of Section 8(a)(1)Exactly when organizational activities among the Atlan-ta terminal rank-and-file employees, such as local drivers,dockmen, freight handlers, etc., and excluding employeesexcluded in the Regional Director's Decision and Direc-tion of Election dated September 20, 1972, began is notquite clear. According to Whitworth, the first meeting ofthe employees was held about July 22 behind a shoppingcenter.This meeting probably occurred about the end ofJuly, as Holcomb testified. Both told us that they got cardsto be signed, Holcomb at the meeting, and Whitworth thathe got cards for signature and signed one himself onAugust 3. Whitworth appeared to play the leading role inthe organizational activities, and was the General Coun-sel's leading witness. It may be important to note thatAugust 3, when he signed a union card, is the first definitedate vouchsafed us in contrast to the indefiniteness andapparent uncertainty with respect to other dates men-tioned.Nor is it clear when union activities of any kind began,Whitworth fixing the time in July and Holcomb about thebeginning of May. In an affidavit executed in September,1If this be so, a withdrawal of some or all of the claims of violationwould be more graceful and preferable to a casual, brief,and cursorydocument submitted as a "brief,"making necessary a detailed review anddecision after a 5-day trial,with possible subsequent review.If not before,609the latter made no reference to such activities occurringbefore August 5. Also unclear is whether this testimonywas received as bearing on the question of companyknowledge of union activities of some of the employees. Atany rate the uncertainties and contradictions of thesewitnesses reflect on their credibility.Reference to union activities of some sort at an earliertime, whether in April or in May, aside from the fact thatcompany knowledge of any such activities is nowheresuggested, appeared to have been injected to suggest areason or explanation for the later change in terminalmanager. This latter is adequately explained as we shallsee.As for company knowledge of protected concertedactivities on the part of these alleged discriminatees, it wasadmitted that the Company had such knowledge withrespect to all except Cain, Stanley, Terrell, and Thomas,the 10 being named on a list or lists submitted to theCompany before their respective discharges. This does notexclude company knowledge concerning the protectedconcerted activities of the other four, but calls for proof.Besides the admission of company knowledge of unionactivities of certain of the employees, we have testimony byemployee Rice, which cannot be overlooked, to the effectthat there was an admission of discrimination as to all ofthese employees. This is noted in the General Counsel'sbrief. "I said no the others been fired because of unionactivityandhedone like this (motioning), so Iknew...." 2 Whatever was intended, the statement wasallegedly made by Vice President Holscher, as cited in thebrief,and not by Terminal Manager Shifflett. If, aselsewhere, the witness or the transcript is not clear, my ownnotes and recollection are to the effect that Rice testifiedthat Holscher admitted about a week before the election ofOctober 20 that, not the alleged discriminatees, but six ofthe eight theretofore discharged (Rampy and Holcombexcluded) had been fired for union activities. Certainlywith respect to Stanley and Terrell, the first two dis-charged, on August 22 and 25 respectively, we cannot relyon the "timing" of their discharges in relation to theUnion'sdemand of August 29 for recognition andbargaining as proof that those discharges were or were notdiscriminatory.Of the other two concerning whom theissueof company knowledge was raised, Thomas wasdischarged on October 18, and Cain on the day of theBoard election, October 20.These several inaccuracies on one point, itself relativelyminor in view of more importantissues raised,underscorethe absence of careful and adequate analysis. But they areof littlemoment insofar as the decision here is concernedsince I credit Holscher's testimony that Rice did not askhim about firing anyone for union activities. I do notbelieve that Holscher would have made this all too patadmission to Rice, who admitted to Holscher that he hadsigned a union card in the plant. There is no claim ofdiscrimination against Rice.This is not a "small plant"case.As for the fourthen surelyafter investigation,preparation,and trial, there is no administra-tive need forcounsel to maintain and continue a position which he does nothimself appear to press.2ThisisRice's entirereplyas it appears in the transcript. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDemployeeswith respectto whom companyknowledge isnot admitted,we shall have to consider the evidenceconcerning such knowledge.We are notcompelled to relyon the testimony,surprising or not,by both CompanyPresidentThurstonand Holscherthat they firstlearned oftheunion campaign when the election petition wasreceivedon October 18. The Company's headquarters arelocated inCharlotte,North Carolina,and as noted thedischargeswere effectedinAtlanta.The testimonyconcerning the 8(a)(3) allegations below is of course viewedagainst the background of this knowledgeby the Companythat 10 of the alleged discriminatees were union activists.Ihave probably spentmore time thanhas the GeneralCounsel in the attemptnot to overlookany allegations ofinterference,whether theybe ultimately found or not.Thus, Whitworthtestifiedthat Holscher, about August 10,called him into the office and told him that he was thesorriest driver that he had ever seen.Shifflett,the newterminalmanager,was present and agreed. Holschercontinued that he wouldgiveWhitworthone more chanceif the latter kept his mouth shut.Of course the broadremedyrecommended in connection with the findings ofdiscrimination would cover interference;but if we mustnote such allegationsalthough theyare not even men-tioned in the General Counsel'sbrief(something mustpresumablybe left for exceptions!),it is not clear whetherthis is alleged as a threatby Shifflett "on or about" August4 and September 1 or interrogationby Holscher "on orabout"August 30and 31 3 In anyevent I would find noviolation there. If offered "as background"or "to presentthe entire picture" (as if whatis directlyin issue were notenough),Ican think of more pleasant and less expensivewaysof wasting time. I proposeto referhereafter only tothose items which I note while concernedwith theweightier problems, in the absenceof reference by theGeneral Counsel.The latter virtually limitshis argument toinstancesof alleged interrogation and Ishall confinemyself hereto thosecited by him.Hoenig,whosenameappeared on the posted in-plantcommittee list, testifiedthat a few days before September IHolscher asked whetherhis name was on the list andremarkedthat he thoughtthat Hoenigwas a hard workingyoung man.Similar remarksalleged byamendment andattributed to Supervisor Schuler weredenied bythe latter.Concernedas we are with the allegation of interrogation inthisconnection and thetendencyto interferewithprotected concerted activities,Ido not find such atendencyin these remarks after theemployee's name hasbeen posted in the plant as a memberof the employeecommittee.As much canbe said concerning allegedinterrogationof employee Milligan by Lamb, denied bythe latter,who, testifyingconcerningthe ability of Terrell,impressed me as a credible witness.The firstcomplaint allegesthat on August 31 HolscherinterrogatedBaker; the second complaint alleges thatHolscher repeatedthe offensewith Franklinon the sameday. Again,Holscher remarkedthat he saw the employee'sname on the listor asked whether itwas onthe list posted.Ifind no violation there. (This is not to say that, eventhough their names were posted,Holscher might not havecommitted a violation had he pressed the employees in thatconnection.)Amongthe itemscovered byamendment at the close ofthe trial are alleged interrogation and what might pass forsuggestions for surveillance,by Schuler,denied by him.Whether the General Counselwas not himself impressedby the credibility of thisafterthought,I am not.Dignifyingthese unnecessarily by reference to themalthough theyare not referredto by the GeneralCounsel,omission of reference to a threat by Holscher alleged in thesecond complaint is quite understandable(at least one ofthe General Counsel'switnesses testified that,at a meetingcalled by the Company,Holscher told the employees thatthe driverswere free to do as they wanted:to be for theUnionor against it), as is failure to mention an allegationand testimony concerning interrogation and another threatby Holscher, denied byhim. I find no violation in any ofthese items.There appears to be further confusion of allegations withrespect to HolscherorShifflett.Ishallnot attempt topursue these further.Finally in this connection, interrogationof Turman byHolscher is alleged by amendment;possible threat in thewordsthat theywould"have to stop it" is not alleged. IcreditHolscher's denial.While Turman was a rank-and-file employee at the time,he was known to be"a Companyman."The claim,even if relied upon despite its uncertainty, ofunion activitybeforeAugust1,when Shifflett becameterminalmanager,does not strengthen the GeneralCounsel's case.Not onlyhas company knowledge of suchactivitynot been shown,but according to the record, it wasunder Setzer, the priormanager,that conditions at theterminaldeteriorated.Undersuch circumstances, nosuspicionwould attachto otherwise appropriate andnondiscriminatoryaction takenby Shifflett. The questionremainswhether the dischargeshere were lawful regardlessof unionactivitybefore his appointment as manager.Bearing in mind the quotationfromErieResistor,4immediately below, the alleged independent interference ishere nevertheless relatively unimportant in view of themany and more serious allegations of discrimination. Ifthere besomewhere in this case any evidence of interfer-ence,alleged or fully litigated, it has not been pointed outto me,and it is certainly exiguous. The warranted remedyfor the instances of discrimination found covers independ-ent interference.Nor can it besaid that allegations,indefinite as made and not specifically cited at the trial orby brief,were fully litigated.On the other hand, theinstances of discrimination found are no less such even inthe absence of so-called independent interference.B.The Alleged Violation of Section 8(a)(3)We proceednow to the allegationsof discriminatorydischarge,with little if any aid long ago recognized and asstated in theErie Resistorcase as follows:When specific evidence of a subjective intent to3Refutation and findingscould be nomore specific than the proof4The Erie Resistor Corporation,373 U S 221, 227 (1963) THURSTON MOTOR LINES, INC.611discriminateor to encourage or discourage unionmembership is shown, and found, many otherwiseinnocent or ambiguous actions which are normallyincident to the conduct of a business may, withoutmore, be converted into unfair labor practices.On the other hand, the deplorable conditions at theterminal, and the Company's efforts to remedy them, to thepoint of transfer of top management officials, explaindrastic steps taken even to the point of discharging driverswith as much as 8 years' seniority.The facts concerning alleged discrimination in this case,to a great extent received in triplicate, first from theGeneral Counsel and then both orally (sometimes cumula-tively) and by documentation from the Company, clearlyindicate the findings and conclusions to be made. Despitethe volume of testimony received, there has been littleconflicting testimony or need to base credibility findingson demeanor.With respect to most of the allegeddiscriminatees (as could have been disclosed in a pretrialinvestigation) and particularly those not found herein to besufficiently supported by the proof, determinations couldbe made on the basis of the testimony received before theGeneral Counsel rested. Many of the alleged discrimina-tees admitted facts, in some cases supplied by testimony ofcompany rules or requirements, which indicated that theirdischargeswere warranted, as might have been foundduring investigation before the complaint issued. In onlyone case(Messimer) is there asuggestionof disparatetreatment where another employee, not alleged to havebeen discriminated against, went undisciplined.In onesituation, not directly relevant to the issues here, asuggestionof disparate treatment appears to be explainable(although this was not spelled out) by the practice ofhandling discipline, other than where there are threechargeable accidents, at the plant level. We shall see thatDispatcherMcRae, a supervisor, refused to reprimandthree employees and resigned. Setzer, before he wastransferred,had also failed to take action deemednecessary by the Comoany.As we begin our analysis of the evidence concerning thevarious alleged discharges, it may be noted that there wasno need to regale us with possibly lawfully sufficientderelictions only to declare later that these or some of themwere not relied on at the time of discharge and were not theCompany's motivating factors; or that no further conclu-sion can be drawn from an exhibit offered by theCompany.Whatever the General Counsel's expectation or hopebefore this case was tried, it was only partially supportedby the evidence received. The reasons for discharge of thealleged discriminatees whose claims are dismissed, suchreasons supported by the proof received, were such that itcannot be said that but for their union activities they wouldnot have been discharged or that such activities even inpart prompted the discharges. Their violations were clearand flagrant and it does not appear that the Company wasguilty of disparate treatment as by committing other suchtransgressions to go unpunished.Itwill be seen that with respect to various employees theGeneral Counsel has not refuted the reasons declared forthe discharge. In such cases we are asked to consider thetiming of the discharges.While suspicion is noted atseveral points,it is not tantamount even cumulatively toprobative evidence beyond that noted and relied upon.Ifaction taken against several long time employeesappears to be harsh,we are not to substitute our judgmentfor the Company's so long as unlawful discrimination hasnot been shown.A price is frequently paid formistakes.If, as appears inseveral instances,some of these young men are not self-disciplined,theCompany is not responsible for theirshortcomings,personally or with respect to their work. Thelack of maturityin some of the alleged discriminatees mustbe recognized for an understanding of the actions andreactions testified to by the variouswitnesses,and even insome cases for their manner in testifying.Both in thereported activities and on the stand were manifest anassertiveness and an air of bravado which militate againstattention to job requirements,against industrial peace tothe extent that this depends on mutual respect or "gettingalong,"and even against orderly conduct on the witnessstand.This is nopermanentblot:Onecan grow wiser as older.But we are here evaluating facts as they existedin 1972.One can learn to obeylawful regulations and, as long asthatauthorityexistswhichmakes possible a rise orprogression to positions of authority,to recognize authori-ty even asnoblesse obligeapplies to those in authority.Mutual and reciprocal regard for others, their rights andprivileges,and recognition of one's own duties andobligations are needed for attainment of industrial, asother, harmony.The Atlantaterminal is one of approximately 11 class 1terminalsoperated by the Company,therebeing 31systemwide,the class 2 and 3 terminals being smaller. TheCompany hasapproximately 2,300 employees, of whomsome 170 are at the Atlantaterminal.It stands uncontrad-icted that freight should not be on the dock more than 24hoursas it is brought in from various places fortransshipment.Setzer,previously terminalmanager inKnoxville, where he had conducteda successful operation,was transferred to Atlanta,where he operated in 1971 untilhewas replaced by Shifflett and transferred back toKnoxville. Shifflett was hired in July 1972, spent I week inAtlanta and another at company headquarters in Charlottefor orientation,and then took over the Atlanta terminal onAugust 1.The home office had learned in the latter part of1971 and early 1972 that there was a veryziggurat offreight inAtlanta as it was not being delivered, thatpickups were being missed,that claims by customers wererunning high,that drivers were working more hours thannecessary and taking excessive breaks,and that businesswas being lost: In short that the terminal was in deplorablecondition and that the Company was being hit in the mostvulnerable spot, its pocketbook.If ever thephrase "legitimate business considerations" isapplicable,itishere in the effort made to improveoperationsas was testified at the trial by one witness andanother,again and again,a outranceand even after theconditions at the terminal and the consequent loss ofbusinesswere admittedly recognized at the trial. Unionsupport and activity and notice thereof to the employer do 612DECISIONSOF NATIONALLABOR RELATIONS BOARDnot entitlethe employees concerned to special indulgence,nor exculpate them from acts which warrant discharge. Inshort,protected concerted activity does not immunizeemployees against discharge for cause.This is not a case of anticipation of loss of businessbecause of poor performance. As we shall further see,customerswere complaining, and business was beinglost-this besides the falsified records and unlawful stopsand failure to make stops, which justified dischargeregardlessof loss.Nor is this a case where, withoutsupervening events, accepted preexisting conditions sud-denly became intolerable with the advent of a union.Holscher, company vice president in charge of personnel,testified that, whereas he never spent more than 1 day andInight at aclass1 terminal, he was at the Atlanta terminalfor days ata timebetween January and October 1972, thisindicatedby an exhibit received in evidence. Othercompany officials, including President Thurston, Directorof Operations Brantley, Wilkins, corporate vice presidentin chargeof finance, and Ramsey, manager of claims andclaims prevention, spent so much time in Atlanta that forthe first time the Company rented an apartment there.Attempts were made to analyze the situation. The officemanager wasreleased, as was another office employee;McRae a city dispatcher, resigned (date not given) becausehe refused to reprimand, as instructed, three drivers whostayed at a coffeeshop after they left the terminal (theywere not disciplined, this aspect not fully tried), and thedock supervisor was released on August 1, the day thatShifflett took over. It is clear that the Company hadsufficient reason for discharging those employees before uswho failed to perform satisfactorily aside from unionactivity of which the Company had knowledge.As a memorandum in evidence indicates, Holscher andBrantley met with the Atlanta employees on August 3, theformer introduced as the new terminal manager; the menwere told that the Company would no longer tolerate theirpoor work and that excessive breaks would result indischarge; also that the Company had "encouraged" Setzc,to take disciplinary action but that he had failed to do so.The city drivers expressed dissatisfaction in certainrespects which we need not here detail.Specifically, Brantley spoke of company form 15, whichis the driver's pickup record, the poor production record,etc.,etc.,and warned that the Company was going tostraighten the terminal out. The form indicates the driver'sstops, the amount of time spent and freight at each stop,assiststheCharlotte office in its record keeping forprorating, and is of important assistance in connectionwith customer complaints. Brantley announced that,because of the serious conditions in the terminal, thedrivers would not have to fill out the portions of the formconcerning delivery, but that the pickup portionsmustshow time of arrival at and departure from the shipper'splace of business, this to be filled out at the shipper's. Healso told the men that loafing would not be tolerated andthat the Company would be out checking on the drivers;that a radio like that in the trucks would be installed in thecars usedfor checking, the weight of the credible evidenceindicating that an area known as Stone Mountain could bereached by radio from the terminal.Holscher testified,lest the discharges before us appearunusual in number,that there was a great turnover afterJanuary 1,1972; more in the first 6 to 8 months than in thelast quarter.Excluding the 14 alleged discriminatees, therewere40 other dischargesbetween February 7 andNovember 24. Exceptfor any discharge for three chargea-ble accidents,whichHolscher must sign,terminations aremade at the terminal level.1.TerrellTerrell, employed by the Company for approximately 2years, first as a general warehouseman and more recentlyas an interline checker,was the first of these 14 allegeddiscrimmatees to be discharged.He testified that he signeda union card on approximately August 5 (probably August3) at the meeting in the shopping center and gave the cardtoWhitworth,and that he attended a union meeting abouta week later;hiswork was never critized.His timecardmissing when he reported for work on August 22, he askedhis immediate supervisor, Lamb, about it, the latterreplying that he did not know whether Terrell had beenfired and suggested they go into the office to find out. AsLamb acknowledged, he told Terrell that he would havemade a good boss. Shifflettcame inabout a half hour laterand explained to Terrell that his work was good but that hewas slow and that it was decided at a foremen's meeting tofirehim; Shifflett himself did not know enough aboutTerrell'swork.He told the supervisors that productionmust improve, especially on the dock, and that they were totake necessary action. According to Lamb, he himself toldTerrell that the latter's work was good but slow.Terrell testified that there had been no work quotabefore that time but that he had heard of production. Headmitted that two other interline checkers had beendischarged in February because they were slow.Whilemaintaining that Terrell was a good checker,James,who worked with him and was called by theGeneral Counsel, did not disagree when Lamb said thatJames did twice as much work; he could not say whetherhe did more than Terrell.There is no evidence of company knowledge of the firstmeeting of the men or of the union meeting a week later, orof Terrell signing a card. With Shifflett's testimony that thedecision to f.,e Terrell had been madeat a foremen'smeeting, this may have been the first such step taken byShifflett in an attempt to remedy conditions at theterminal. The testimony does not support the allegation ofunlawful discrimination against Terrell, and I so find andconclude.2.StanleyStanley was employed by the Company for a little morethan a month.He attended one union meeting,at which hesigned a card.Without detailing his testimony whichindicates sufficient justification for discharge,Inote noevidence of company knowledge, and find and concludethat he was not discriminatorily discharged.3.Vincentand BakerVincent and Baker, each employed as a driver by the THURSTONMOTOR LINES,INC.613Company for a little more than a year, were discharged onAugust 31. The former testified that on that day (he couldnot recall the time) he went to American Honda as henoted on his pickup record but, although it is a "real bigplace," and he guessed it was open, he could not getanyone there to answer any of the three dock doors or thesidedoor; he went thereagain"a little later" but did notremember when he made either stop. He denied knowingthat he went the second time because he had been told thatHonda was mad because its freight had not been pickedup. He testified that on his second call, Honda was closed;that he made several stops between Honda and a final stopat a coffeeshop, where he found Baker. He was at the latterplace, he testified, about 30 minutes.According to his pickup record, Vincent was at Hondafrom 2:25 to 2:30 and then again from 5:30 to 5:32. Hedenied that he had been told about coffeebreaks althoughhe admitted that at a company meeting the men were toldthat the whole place would have to shape up; and thatbreaks were not limited although "it is customary to take10 minute coffee breaks." Nor did he recall, although notdenying it, being told that the Company would check upon drivers loafing.He weakly testified that he was not at the coffeeshop aslong as40 minutes while he and Baker "were waiting forthe traffic to clear up." Traffic sometimes "takes a longtimeto clear up." As he left the coffeeshop, he sawHolscher and safety patrolman Wood, who waved to him.At the terminal, further according to Vincent, Holschercharged him with being in the coffeeshop for 40 minutes,and his reply was that they were not "there that long."When Shifflett telephoned Baker that night and said thathe had heard that the latter had spent 40 minutes in thecoffeeshop, Baker replied, "If that's what they told you.(sic)"Further, were it shown, as it was not, that there was aknown and general practice of extended breaks, theCompany had for good reason made known that itexpected improvement in work habits and in the workaccomplished. Employees could ignore such pronounce-ments at their own risk, and are not to complain ofmeasurestaken against violations.Were the defense that lengthy or excessive breaks hadbeen permitted, we would consider the parlous situation atthe terminal and the change in managers to correct thatsituation.Else there would be basis for finding that theconditions were longstanding and continuing, and that thedischarges were prompted by the union activities. But nosuch defense is presented by the attempts to minimize andjustify the breaks taken. The observed activity, or lack of it,on the routes, and the falsification of the pickup recordsjustified these discharges.Not only was there a goodreason for these discharges, but the reason given was not amerepretext.Holscher then told both Vincent and Baker that he hadno authority to fire them (nonpolitical decentralization?),but that he was grounding them; they were to see Shifflettin the morning before punching in. As noted above,Shifflett telephoned Baker at home that night, Bakerhaving said that he would prefer that, and declared hisdischarge.Vincent did not describe his own dischargebeyond theconversation with Holscher.While Baker's pickup card for that day was not receivedin evidence,he admitted that he was with Vincent at thecoffeeshop.Vincent's pickup card and the testimony ofthose employees clearly indicate their unreliability both onthe joband on the stand.I have not overlooked the factthatHolscherwas not quite reliable in his testimony thatWood'snotationson August 31 were made in timesequence.Wood could have noted his observations insequence even if not so recorded.The paper received inevidence recited observations first,then a comment byWood withrespect to the driver pickup forms to be filed,and then the observation which referred to the failure tomake the pickup at Honda.According to Holscher,the drivers had been told thatthey would be checked, and he and Wood made spotchecks, saw Vincentand Baker coming in together nightafter night,and timed them on August 31. He noted ontheir records that they had falsified company records andstolen time.Shifflett expanded on this.It does not appear that inaccuracies in pickup forms arecharacterizedby such blatantmisstatements;nor isdisparate treatment charged.We have already notedMcRae's resignation after he refused to reprimand threemen, and that a dock supervisor was released on August 1.I find and conclude that neither Vincent nor Baker wasdiscriminatorily discharged.4.HoenigHoenig was employed on August 9, and discharged onSeptember 1. His supervisors were Lamb, then Schuler. Hetestified that he was never told that he was unable toperform his assumed tasks or that he was not workingright; he denied that he was ever criticized for his work orfor being late. Schuler had allegedly told him that he was agood worker but made no reply when Hoenig laterquestioned him about telling Shifflett otherwise.Hoenig testifiedfurther toperformingvarious jobs,including hostling,although he admitted that Shifflett toldhim he would have to be there 6 months before performingsuchwork.One of the poor jobs with which Schulercharged him was in fact hostling.Indeed,Schuler testifiedthat Hoenig was classified as a yard hostler.We have herea reflection on Shifflett's credibility.When Shifflett charged Hoenig on September 1, he saidthat it was because Hoenig was late and not a good worker.Schuler admitted that he told Hoenig that he was a goodboy, but not that he had called him a good employee. Thatthe latter was not said is not as significant as the fact thatSchuler did not charge Hoenig with being a poor employee.Lamb,Hoenig's supervisor for about a week,did not recallbut thought that Hoenig's work was probably satisfactorysince he was shifted to assist elsewhere where needed, thissupervisor's impression being that the change representedthe Company's favorable opinion of Hoenig.While probationary status may warrant discharge whenthe employer reasonably anticipates unsatisfactory per-formance on the basis of service already performed, eventhough such anticipation would not be applicable in thecase of a permanent employee so-called,it does not appear 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Hoemg'swork was unsatisfactory. Shifflett testifiedthat the two supervisors told him that Hoenig was guilty ofpoor work and lateness, and failing to appear for work onthe weekend when he was supposed to work.With respect tolateness,Hoenig admitted that he waslate 2 of the last 3 days. Shifflett testified that he spoke toHoenig about it on September 1, not August 31, then thathe thought he had on both the 31st and the 1st, and afterfurther probing by counsel for the Company, that he"probably" had on both days; finally, he was more positivethat it had been both days. Only part of the companyrecords were produced in connection with the claim ofexcessive lateness.As for failure to work on a weekend, atleast one workweek had intervened before September 1inasmuchashewas discharged on a Friday. Someconnectionmay be found in the stipulation that thetimecardsshow that Hoenig worked overtime every daycovered. by the cards except the day on which he wasdischarged, this at least suggesting that his work was notpoor.These witnesses and their testimony left the impressionthatthe reasons stated by Shifflett were not in fact thosefor his discharge of Hoenig. I find and conclude that thelatter wasdiscriminatorily discharged.Irecall the finding above that the interrogation ofHoenig did not constitute violative independent interfer-ence underthe circumstances. But this does not dispose ofthe question whether the fact that his name was on the list,played a part in the decision to discharge him. Nor didHolscher explain his desire to identify the person with thename.This is but an additional suspicious circumstance; inany event it does not lessen the evidence of discriminationnor support Shifflett's alleged reasons for the discharge.5.WhitworthWhitworth, employed by the Company for approximate-ly 2 years, apparently played the leading role in organiza-tional activities.As the General Counsel's principal witnessand most activeproponent, he told us that during 1971 and1972 the turnover among employees was "unbelievable."There is no basis forassumingthat all such terminationswere voluntary, and certainly not that they were discrimi-natory prior to the advent of the Union and to companyknowledge thereof.Whitworth was a sharp witness and exceptionallyevasive.He testified that he had no trouble at any timewith respect to his work, and that he had been promotedfromother jobs. He testified further that on September 7he was calledto the office, where Shifflett allegedlymentionedhisown prior references toWhitworth'sactivitieson the job, and that he himself now spoke offiling chargeswith the Board (none of this claimed to beviolative);Shifflett also said that hey had previously toldWhitworth that he had one more chance, that he was apiece of freightshort the night before and that he was nowlaying him off. According to Whitworth, he replied thattheremusthave been an error on the dock and thateverybody knew that it was because of the Union, and thathe would go to the Board.When Whitworth went to get hischecks the following day,Shifflett allegedly told him, "Ifyou got a Union in you stayed laid off all the time (sic)...." This may be the threat alleged to have been madeby Shifflett on September 8.LaterWhitworth told us that,when he was discharged,Shifflett told him he was one piece of freight over and onepiece short,the latter a sofa. Admittedly on August 4Holscher had told Whitworth that he was the sorriestdriver he had ever seen,that he had been short in checkinginmoney,and that he should have been fired for anancient fight with another Company's driver.Returning to September 6, Shifflett allegedly toldWhitworth that the overage was a shipper's error althoughWhitworth admitted that he was supposed to have a billcovering each piece of freight.His testimony,delivered inStengalese, adds up to the fact that the driver is supposedto check the freight record from a shipper against the billsand that Whitworth did not do this,thus winding up with apiece over from one shipper and a piece short fromanother.Beyond these facts,if I have not already soindicated,Whitworth was an unreliable witness.A document was available and received in evidence toprove the overage and shortage noted above on September6.Also received was a document showing that Whitworthon September 1 had brought in two damaged cartons ofdrugs,and a photograph showingcartons scattered andcontents spilled when Whitworth brought his truck in. Heclaimed that he had not stacked tnY freight and was notspoken to about that damage.The Company's stated defense is that Whitworth wasguilty of a long series of acts of misconduct.This may goback to his 2-year old fight early in his employment by theCompany. It culminated in the acts which occurred a fewweeks before his discharge and at the very time ofdischarge.Even were the Company happy to discharge Whitworth,ithad sufficient and valid reason to do so unless it acteddiscriminatorily.There is no evidence of disparate treat-ment as by permitting other drivers to bring in damagedmerchandise, overages, or shortages.A memorandum wasreceived which recited various warnings in Whitworth'spersonnel file; it was read to him by Holscher.The variousitemswere discussed withWhitworth by Holscher andShifflett on August 4. I find and conclude that Whitworthwas not discriminatorily discharged.6.HolcombHolcomb, a longtime employee, gave us an account ofeventson September 12, when he was discharged,beginning with his arrival at the terminal at 7 a.m., the timewhen he was supposed to have his load delivered at acustomer's place of business, through a now-compelledlong wait at the customer's, being unloaded about 1:30p.m.; then calling and receiving further assignments; thennot having change to call again, getting a glass of tea in acoffeeshop, getting another pickup assignment and arrivingto find another driver, Rampy, already there. Whereupon5Whitworth's earlier testimony,noted above,was that Holscher had toldhim that. THURSTONMOTOR LINES,INC.615he stayed to help Rampy and, after they "got through,"tried to call the terminal, found the line busy (although helater explained that, when the dispatcher's line was busy,he "would automatically be connected with the switch-board") and adopted Rampy's suggestion that they returnto the restaurant for a glass of tea.The line to the terminal still busy, Rampy said he wouldcall on his radio (why he had not done that before was notexplained) and, driving off, would blink his lights if therewere any orders. But Rampy "didn't make any effort tostop so we came on to the terminal."At the terminal Holcomb was sent to the office, where hewas no more persuasive than he was at the trial: He toldHolscher that his watch was broken, that he was not in thecoffeeshop either time more than 10 or 20 minutes. Askedat the trial what he said about calling the Company, he toldus that Holscher and Shifflett asked about his "Pick UpRecord" and that he replied that he estimated or "guessed"the time in and out of each customer; he was accurate onlywith respect to the time he left the terminal in the morningand the timehe returned. Holcomb's work hadnever beencriticized.Here we balance a complete cock-and-bull story 6 againsta veteran employee with a good record. Holscher testifiedthat, when he arrived at the restaurant at 4:30, Holcomb'stractor was already there. Holcomb came out at approxi-mately 5 o'clock and arrived at a customer's 10 minuteslater, but did not back his trailer up, Rampy being alreadythere.The two drivers left at 5:20 and returned to therestaurant,where they emerged at 6:05 or 6:10, drivingtoward the terminal.To what extent the Company should have madeallowance for the falsification of Holcomb's record (he wasoffered an opportunity to resign) and his attempts tobrazen it out before Holscher and Shifflett is not for us tosay.Mine or another's opinion of the seventy of thediscipline is irrelevant.Nor in these egregious circum-stances amIprepared to conclude that he would not havebeendischarged but for his union activity. The pattern,with another employee involved, as we shall now see,aggravated the situation. I find and conclude thatHolcomb was not discriminatorily discharged.7.RampyRampy, employed by the Company for 5 years, wasdischarged by Shifflett on the morning of September 13"for squandering time." Rampy's stay at the restaurantwith Holcomb has already been described. A few minuteslater,Rampy radioed the dispatcher that he and Holcombwere then leaving the last customer (the one they had seenbefore going to the restaurant). After Holscher and Woodpassed the two drivers, Holscher heard Rampy call out onhis radio "Watch out up front, the safety boys are out-thewheels areout here." Rampy testified that he may have soradioed the other drivers; he did not recall! He deniednone of this.According to Rampy, he and Holcomb arrived at therestaurant between 5:15 and 5:25; he radioed the terminal6Hisaccount was so manifestly unreliable and untruethat I haltedcross-examinationat one pointabout 6:10 that theywere then leaving the customer wheretheyhad stopped before going to the restaurant.I find andconclude that no unlawful discrimination against Rampyhas been shown.8.RainwaterRainwater,likeHolcomb a longtime employee,went tosee Shifflett on October 10 when histimecard was not inthe rack.When asked why he was late 2 or 3 days thatweek,he replied that he had car trouble. (In an affidavit tothe Board he stated that Shifflett had charged him withbeing late approximatelysix times;the affidavit made noreference to car trouble.)Shifflett showed him other slipsindicating latenesses(53 minutes late on September 14)concerning which he testified that Turman,a substitutedispatcher from August 21 through September 17 butbeforeand thereafter a rank-and-file employee,had toldhim to come in an hour later that day. Approximately amonth beforeRainwater's dischargein October,Turmanhad allegedly given him permission to be late.This testimonyconcerning his Iatenesses, substantiallycorroborated Shifflett,including the latter's testimony thathe had on October 10 told Rainwater that he had been latesix times in a row. Received in evidence was a reprimandissued to Rainwater for lateness a month before.If variouswritten reprimands were not shown to Rainwater,Shifflettdeclared them orally.His termination notice recitedChronic Lateness.Rainwater testified that drivers never made a point ofbeing exactly on time:If late,they told the dispatcher thereason when they arrived.He testified further that he didnot like Shifflett's posted schedule,and that the latter hadnot spoken to him about lateness in the last 30 days beforehis discharge. He admitted that he had been late every dayof the weekprior tohis discharge,apparently taking intohis own hands his displeasure with Shifflett's schedule. Ifind and conclude that Rainwater was not discriminatorilydischarged.9.MessimerIt is undisputed that a driver isdischargedif he is guiltyof three so-calledchargeable accidents within ayear. Theterminal supervisor effects all discharges except thoseinvolving chargeableaccidents.Accidentsare reported tothe safety department in Charlotte,and Holscher testifiedthat "many times in anyterminal,when an accident isreportedintothe safetydepartmentinCharlotte, theterminal managermay not knowat that time that that isthe employee's third chargeable.Therefore,when theaccident report hits Charlotteand the safety department,they trigger the thing. Theygo through their files and ifthey come up and thisis the third chargeable, then theyissue thegroundingnotice fromCharlotteand, of course,according to our company rules,three chargeable acci-dentswithin a 12 month periodisa dischargeableoffense." 7Messimer,employed some 3 1/2 years,was dischargedon the morning of October 12, his cardwas not in the rack.rAlthough, as Holscher testified,the terminal manager many times maynot know that an offense is the employee's third,he later testified that the(Continued) 616DECISIONSOF NATIONALLABOR RELATIONS BOARDShifflett told him he was discharged by the safetydepartment in Charlotte because he had had threeaccidents.These were allegedly on November 26, 1971,and July 24 and October 10, 1972. Messimer testified thaton the latter date he had found a dent on his return to theterminal and himself asked Shifflett to look at it; he hadnot seen it before and therefore had not noted it on hispretrip report. He told Shifflett that if the truck were hit, itwas while he was loading and unloading it on the dock;somebody else hit it, he had not. Shifflett replied that hewould communicate with the ICC "to see if they couldcharge him with this last accident...." and then ge! 2atouch with Messimer. If the ICC determined8 that theaccident was not chargeable to Messimer or the facts soindicated to the Company, the discharge was not warrant-ed.On cross-examination it developed that Messimer ques-tioned the charge against him in connection with thesecond accident also, that of July 24. Despite the lengthyand intensive questioning ofMessimerby companycounsel and myself concerning this accident, it was notclearly established thatMessimer was at fault or reason-ably chargeable with it. He had received a statement ofcharges afterthe November 26 accident, concerning whichthere is no issue. He signed that statement, which was givento him by Setzer, the terminal manager at that time. Hewas not given and did not sign a statement of charges afterthe alleged accident of July 24.Messimer's testimony that a driver must first receive astatementof charges before he is charged with a chargeableaccident is supported by his further testimony that theofficemanager in July told him to fill out an accidentreport, that he would send it to Charlotte, and that, if theCompany wanted to charge Messimer, it would send him astatementof charges. Since he did not receive such astatementhe was apparently never charged with anyaccident in July, when he had struck a fixed object. Thisstands in direct contradiction to Holscher's testimony thathitting a fixed object is automatically chargeable regardlessof circumstances.'°The reasonableness and accuracy of the practice ofsubmitting a statement of charges as testified by Messimerare indicated by the fact that, unlike other discriminatoryaction which is subject to the terminal manager's discre-tion, discharge is automatic and is declared at the homeoffice if not noted at the terminal (this instance, we recall,was so noted) after three chargeable accidents. But asidefrom reasonableness, the fact remains that, althoughMessimer was given a statement of charges after the firstaccident and signed it, he was not given such a statementafter the second although company procedure called forone if he was being charged.If all of this indicates that the Company did not considerthe second accident a chargeable one, the reason cited forMessuner's discharge was sham and a pretense. Added tothis evidence is further testimony received from anotheremployee, which puts in question the Company's relianceon the October 10 incident. Driver McDonald testifiedthat,a few days afterMessimer'sdischarge,he toldShifflett that he had seen the dent in the tractor on the daybefore Messimer drove it. Asked why he had not put it onhis pretrip report on October 9, he told Shifflett that he didnot discover it until after he had taken the tractor out.Indicating a wilful disregard of the rule, McDonald said,"Well I just didn't think anything of it, but if you want towalk out there and look at every dent that rolls in and outthisgate,you'llwalk your legs to death." He furthertestified that he asked Shifflett why he hadfiredMessimerand, told that it was for failing to report the dent on thepretrip inspection report,McDonald virtually challengedShifflett, "Well I didn't put it on mine either and you didn'tdischarge me for it."If this was not a third accident chargeable to McDonaldfor which he could be discharged, it does not appear thatMcDonald was even charged with an accident on thataccount, in contrast with Schuler's statement to employeeRice that he was prepared to speak to the supervisor andrescind a reprimand if it proved to be unwarranted. Thereisno suggestion of such consideration given to possiblerescission of the serious penalty imposedon Messimersince,whatever the treatment accorded McDonald, thelatter's statement that he was responsible for not reportingthe dent was not questioned.Rescission might be considered the fair and decent thingto do. But because the Respondent may not agree on whatis fair and decent, and this is not our function,the issue inany event being whether there was unlawful discrimina-tion, the significance here lies in the fact that no action wastaken against McDonald despite his admitted violation ofthe rule. This may suggestagreementwithMessimer'sposition that preinspection was arduous and not to beexpected.But, regardless of that, it indicates that theCompany did not in fact consider this a reason fordisciplinary action. Finally in this connection, we have aBurnup and Simsi i situation, where the employer,even ifacting in good faith, was mistakenin itsbelief that theemployee was guilty of the conduct cited as the reason forthe discharge.Messimer had not in fact been guilty of athird accident. Thus the Company did not fairly abide byits own rules whether it relied on the three-accident rule oron the failure to make an inspection and report. There wasclear evidence in this situation which called for correctionof the action unwarrantedly taken against Messimer. Thataction could have been promptly rescinded.Wood testified that mechanics make routine checks butthat the driver is responsible for a pretrip inspection andreport; also that McDonald had not made such a reportand, despite the latter's admission, the Company was nowfacedwith a choice between dischargingMessimer,discharging McDonald, and discharging both.Whatever the explanations for so many otherdischargeswith the advent of union activities,Messimer'sdischargeand the failure to reinstate him upon receipt of theinformation vouchsafed Shifflett by McDonald indicatelint two accident reprimands were in Messimer's file and were chargeable10This is arather reckless declaration and an incredible(Ido not speakwhen the reportof the third came throughofreasonableness)rule as one can picture a truck rammed from behind anda The facts here remain even if theICC makesno such determinationpushed into a fixed object9N.L.R.Bv Burnup & Sims,379 U S. 21, 23 (1964)11Supra THURSTON MOTOR LINES, INC.that his knownunion activities were a factor, if not thedeterminingfactor. Indeed, Messimer's case heightens thesuspicion of discrimination against other employees.The various facts, including the failure to chargeMessimer previously with the second accident,McDo-nald's admission that any dereliction was his, and thefailure to penalize McDonald lead to the conclusion thatMessimer'sperformance was not in fact the Company'sreason for discharging him; I do not credit the Company'sstated reason for this discharge. I find and conclude thatMessimerwas discharged because of his union activities.Nevertheless,while the reasons cited forMessimer'sdischarge are inadequate, they were not altogether con-jured up by the Company. They do not so reflect on theother discharges as to indicate that the reasons cited for thelatter were pretextual.10.FranklinFranklin, employed throughout 1971 and until October18, 1972, was discharged, according to the Company, fordefacing company property on what served as thecompany bulletin board. One of the "background" butapparently irrelevantitems, sincehe was not discharged forthat reasonwas that he had falsified his employmentapplication, something which was discussed the day the in-plant sheetwas posted, with his name second onit;he wasnot discharged becauseof the falsification, the Companynot takingadvantage of a possiblylegitimatereason. Nomore relevantexcept to support the Company's decision isFranklin's testimony, supported by Holscher, that onSeptemberIIHolscher asked Franklin whether he had puta poster up and, when Franklin replied in the affirmative,told him thatitwasagainst therulesand aserious offense.After theseitemsand more, we arrive at October 18.While he and other driverswere waiting for a meetingwhich Thurston, president of the Company, had called,Franklin wrote on one of many posters or newspaperclippingswhich the Company had put up, "Written byThurstonPress."Shifflettcharged himwith defacingcompany property, to which Franklin replied that theposter did not have the Company'snameon it.WhenShifflett asked whether he would takea garbage canbecause itdid not have the Company'sname on it,Franklin arrogantly replied that he would not since he didnot want agarbage can. Shifflett thereupon told him thathe was fired. Franklin admitted on cross-examination thaton September 11, after Holscher had warned that theoffense was serious,he added that if Franklin did it againhe would be fired.Then followed the October 18 incident. Franklin at firstalso denied that he had portrayed Thurston "as a drinkingman wrapped up with a woman, drinking champagne." Headmitted that he had drawn arrows pointed to anindividual on one of the posters and written, "Thurstonhimself."Then he did admit that he had portrayedThurston smoking cigars and drinking champagne with abejeweled lady. He reluctantly admitted defacing otherposters.Unless we adopt such euphemisms as "playfulpranks," Shifflett here exercised proper discipline. I findand conclude that Franklin's discharge was not violative.11.Thomas617Thomas was employed for approximately 6 months.Bright and fresh in manner, he was also exceptionallyassertive.While he was not included on the in-plant list, hetold Shifflett on October 17, while discussing unionization,that his father worked at a unionized plant, a union is goodfor the workers, and that he would like to attend a unionmeeting the next evening and hear their side.We recall theallegation of interference by Holscher.The Company denied knowledge prior to his dischargethat Thomas was in any way involved with the Union. Infact,he did not sign a union card.Iwould not infer,considering Thomas'frankness that the Company suspect-ed that,contrary to the facts,he was engaged in unionactivities despite his indicated interest or curiosity.Admittedly Thomas did not "get along" with Robinson,his foreman. On October 18, the latter told him that theCompany had decided toterminatehim because theycould not get along together,and because Thomas wasfrequently late and not willing to work.On October 16 hehad been scheduled to work with a man who was comingfrom Charlotteto train him; he testified that he did notknow that he kept the man waiting for an hour for him toarrive; he was not told that.It is clear that Thomas was not wilfully late; but it isequally clear that his school schedule led to manylatenesses and early departures,which we need not nowdetail,so that he at times worked as few as 5 hours a dayalthough Robinson told him that he was needed 50 to 60 or60 hours a week,as Thomas admittedly realized. Robin-son's conclusion that Thomas was more interested in theschool than in his job is correct; and this certainly was nota satisfactory condition from the Company's point of view.Even after work shifts were set up and he was given achoice of shifts,Thomas was repeatedly and regularlyunavailable to do the work which the Company admittedlyand reasonably required.Granted that he hurried from school to his home andthen to the terminal,and that he left early only when hehad to for school,his latenesses and early departuresnevertheless prevented necessary and required perform-ance on the job. (General discipline and morale problemsin this respect were not explored. Nor were we informedhow soon a replacement was found for Thomas.)However commendable and important to him hisattendance at school,the Company was concerned with hisattendance on the job. Exculpation for hismanifestshortcomings in the latter connection is not to be found inhis expressed interest in information concerning the Unionand any indication that he might support it.If ever timing justifiably arouses suspicion of discrimina-tion, it does here.But Thomas'new work schedule hadbegun about 2 weeks before the election on October 20. Hehad thereafter been constantly late or absent despite hisown selection of the schedule and, because of school, hewould not work overtime as requested.Indeed,as noted, heworked many short days. A few days before his dischargehe told Shifflett that he was trying to get his schoolschedule changed to fit the job;but he did not effect that.How long the Company should have permitted this, orthat it should not have at all, we cannot say. There now 618DECISIONSOF NATIONAL LABORRELATIONS BOARDintruded the conversation with Holscher on October 17concerning the Union;and the next day, again late,Thomas was discharged by Robinson, the supervisor whogenerally directed him and with whom he had arranged hisnew work schedule.Robinson cited Thomas' latenesses, hisunwillingness to work overtime, and the fact that they didnot "get along together." (We have noted that this last wasaccurate and a continuing situation.)Suspicious timing? Certainly!But with far less certainty Ideclare my own inability, bearing in mind that the electionwas scheduledfor October 20, to infer that the dischargeon October 18 was prompted by the talk on October 17. Icannot overlook Thomas' egregious attendance record,subordinating his arrival and departure times to hisattendance at school.12.CainWe dabble insilliness aswe consider Cain's claim. He isone of the four with respect to whom company knowledgeof union activities is not admitted. Injured on the job onJune 30, he testified that he returned on July 3 and leftagainon July 4, when he told his foreman, Dunn, andSetzer,superintendent at the time, that he might have toleave at anyminutebecause his nose would start bleedingwhen he bent over. His card was missing the following day,and the foreman told him that he had taken it becauseCain had left the day before without telling anyone.On October 13, Cam returned to the terminal and gaveShifflett a so-called release by a neurosurgeon (who citeddatesdifferent from those testified to by Cain) to whom hehad been referred. Shifflett replied that the release was notsufficient;theCompany required a full report. Cainap earedfor the election on October 20, but was told byShifflett to go to the office. After casting a challengedballot,Cain got what he termed a release from thecompany doctor, which stated that he could return to workon October 23. He gave it to Shifflett, who said it was stillnot what the Company needed and told him to get off 12the property;as far asShifflett was concerned, Cain hadbeen terminated when he walked off the job and quit-allof this according to Cain himself. He had signed a unioncard on September 21, during the time when he was notworking. That day he also signed an in-plant sheet whichwas not sent to the Company. Cain also testified that forabout 2 weeks after September 21, he and other employeessat ona hill, watched trucks come in, and distributed unionhandbills.The claim of discrimination appears to be based on whatwould be an unwarranted inference, as I indicated at thetrial, that the Company learned of Cain's limited unionactivitiesdescribed above. Admittedly he was not inphysical condition to perform thejob when he last appliedand for several months thereafter; and he failed to producea medical report which was reasonably required of him.Admittedly Cain "had lost a lot of memory back then,"and had and still has blackouts and nose bleeds.Itwas inthis connection that Shifflett told him a full report wasrequired, a report which he never submitted. Althoughevery jobat the plant necessitates bending over, theneurosurgeon told him he could not do that, and Cain soinformed Shifflett,then declaring that he could. Itdeveloped later that his blackouts stemmed from amotorcycle accident in August away from the job.Finally we were told that on his last day at work he toldhis foreman,a doctor,and others that he was going into themilitary service. Although hedid not enter the service, helater told Shifflett that he was "entitled to[his] job becauseof [his] military service."Cain had not been in the service;he "was on delayed entry." He does claim veteran's rightsfor the reason that he might have been,or at one timethought he would be, in the militaryservice!Of companywitnesses' testimony,itneed be added thatShifflett testified that he did not know of Cain until thelatter came to his office and asked to return to work.Checking, Shifflett was told of Cain's accident in the yard,that he had walked off the job, and that he had told hisforeman and the girl in the office that he had gone into theservice. I find and conclude that Cain was not discrimina-torily discharged.13.MilliganMilliganwas employed in July 1971, and became adriver inMay 1972. He was admittedly displeased whenForeman Dunn discharged his brother shortly beforeOctober 23, when he himself, outside the dispatch office,loudly made an ugly,disparaging,and morale-destroyingcomment concerning Dunn,who was in the dispatch officeat the time and whom they were admittedly"discussing."Dunn heard Milligan's remark and took him to Shifflett'soffice,where Milligan first denied making the remark; but,asDunn testified,after a fellow employee declared thatMilligan had said it, the latter admitted it. According toMilligan himself,when Shifflett asked why he had lied, hereplied that he "needed to feed [his] family." Milliganexplained, "I'd like to keep my job." He was immediatelydischarged,the reason given being"insubordination,discourtesy,and numerous other reprimands in the file."According to Milligan, Dunn began to ride him after hesigned the in-plant sheet.He further testified that, althoughthey were not on the best of terms, he did not know why;he admitted that Dunn spoke to him two or three timesabout getting all of the shipments off his truck. Except fora couple of items which he did not recall,Milligan deniedthat he had made a series of errors during his last 2 monthson the job. Bearing in mind Milligan's admitted falsehoodat the time of his discharge, and the absence of any otherclaim of discriminatorytreatmentby Dunn,Icredit thelatter's testimony that he had justifiably been reprimandingMilligan about his work. Dunn was not questioned furtherconcerning the reprimands or asked to produce any. I findand conclude that there was no unlawful discriminationhere.Having thus noted that the employee violations wereflagrant,Ishould add my impression that despite theresponse to my attempt to limit the testimony to what wasmaterial to the issues to be determined,and the claim by12 Shifflett explained that since Cain was not on company time, he wouldcompany property unless he had a proper medical document. (As noted, hehave to go around through the front door,and that he was not to come onhad returned and cast a challenged ballot.) THURSTON MOTOR LINES, INC.619counsel forthe Company of a lack of preparation and andinability to state the reasons for the variousdischarges,documents and full explanations were received which, aswe have seen, specifically listed alleged reasons for variousdischarges and indicated generally very careful prepara-tion.There was considerable discussion near the close of thetrial prior to receipt of a four-page report by Brantley toThurston, dated November 3, offered by the Respondentbecause, as I was told, it further indicated the horrendousconditions which obtained at the terminal and which madechanges necessary. I was reluctant to accept this documentbecause we had received so much testimony on this pointand there appeared to be no issue with respect to it. It wasfinally received in evidence but, because of the timealready spent in that connection, and because the discus-sion concerning its admission was limited to it as proof ofthe pile up of freight, I did not read it until after the trialhad closed.Considering the slight attention to this documentdisplayed by the General Counsel's representatives, I canbut wonder whether they read it. Further, the impossiblethought intrudes that the Company's insistence on itsreceipt, under the circumstances then existing and thecondition at the dock recognized,suggeststhat thedocument may not have been adequately considered bycounsel for the Company.To my surprise, the document at least suggests possibili-tieswhich might be adverse to the Respondent.If, as nowindicated, older employees had prompted those who wereyounger, both in age and in point of service, many of thelatternow alleged discrimmatees, to perform poorly, itwould have been in order and altogether relevant toinquire who those older employees were, what was theirrelationship or attitude toward union activities (Jamestestifiedthat the road drivers were fighting the Union),whether any action had been taken against them, etc., etc.Such matters were not pursued by the General Counselnor, as now explained, by myself. We have seen that therecord amply supports a finding of general turmoil andpoor work at this terminal. If there was disparate treatmentof the older men and if this was discriminatorily concomi-tant withunion membership or lack of it,these were notshown.Whateverdoorshave beenopened by the assidu-ousness or persistence of counsel for the Company, theywere not entered.Thereisno warrant for us now toundertakeguesses or to indulge in suspicion;conceivablyalladverse suspicion and possibilities might have beenexplained awayhad the matter been pursued.Itwas testified without detail but without contradictionthat, during the periodof difficulties and production andservice problems which hereconcern us,there were manyterminationsof employment.To what extent such termina-tions involved the oldermen referred to in thisreport byBrantley we do not know.But here again there is noevidence of disparatetreatment accorded such olderemployees or, for thatmatter,whether or not they wereknown to be union supporters.The burden of provingdisparate and discriminatingtreatmentof employeesis the General Counsel's.We haveneither objection nor contradictionof the testimony thatemployees would soldier on the jobunless pay rates wereincreased.I realize that"antiunion bias and demonstrated unlawfulhostility are proper and highlysignificant factors for Boardevaluation in determiningmotive."13But union animuswere not shownto have entered into the decisions todischarge, other than in theinstances found.Should any doubt lingerconcerning those found to havebeen lawfully discharged-doubt bornof timing andanimus-there is asweet certainty (sweet because of thecertaintywhich, pro or con,isalways sought)14withrespect tofindings concerningviolativedischarge.As for the coincidencebetween those fired and thosenamed on thelistssubmittedby the Union,we havereviewedthe reasons for discharge in each case. Exceptwhere disparity has been found,as in Messimer's case,there is no evidence of disparatetreatment accordedemployees not on thelists.Certainlyacknowledged unionactivity did not bar nondiscriminatorydischarge.Nor isthere any question here of condonationof any of the actswhich have been citedas reasons for the discharges.[Recommended Order omittedfrom publication.]13N L R B v Dan River Mills, Incorporare4274 F 2d 381, 384 (C.A 5,14ISamuel 16.7.1960).